DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/10/2021 and 1/19/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tama Drenski on 1/19/2022.

The application has been amended as follows: 
	
In the Claims:

Replace Claim 10 with the following:
10. A banding machine for placing an elastomeric band around an object, comprising:
a drive assembly that receives and selectively advances an elastomeric tube; 
a knife; 
a knife guide assembly that receives the advanced elastomeric tube and which receives the knife that cuts the elastomeric tube to form the elastomeric band;
a stretcher assembly having at least two stretcher fingers to receive the band at a first position within a banding assembly housing, wherein said drive assembly advances the elastomeric tube to move the cut elastomeric band on to said at least two stretcher fingers, and wherein the at least two stretcher fingers are movable vertically and away from each other to expand the band to a second position outside the banding assembly housing to receive an object upon which the band closes around, wherein in the second position, the expanded band is located above the banding assembly housing and configured to receive the object in a horizontal direction; and 


Replace Claim 15 with the following:
15. A banding machine system, comprising: 
a housing having an opening; 
a drive assembly maintained within said housing and selectively moving an elastomeric tube; 
a knife maintained within said housing and selectively cutting the elastomeric tube into an elastomeric band; 
a pair of stretcher arms to receive the elastomeric band within the housing, move the elastomeric band vertically through the Page 5 of 9Application No.: 16/375,964housing opening and expand the elastomeric band to create an expanded elastomeric band outside the housing, wherein the expanded elastomeric band is configured to receive an object in a horizontal direction when outside of the housing; 
a controller associated with said drive assembly, said knife and said pair of stretcher arms to control operation thereof; and 
an object detector connected to said controller to detect the object received within the expanded elastomeric band located outside the housing.  

Claim 17, lines 2-3, remove “located in the second position”

Allowed Claims / Reasons for Allowance
Claims 1-6 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 10 and 15, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
Specifically regarding Claim 1, attention can be pointed to the prior art references Lucas (US Patent 7,565,789-previously cited), Corbin (US Patent 8,746,136-previously cited), and Kuehl (2014/0331604-previously cited), which in combination, disclose several features of the claimed invention of Claim 1 (see Final Rejection mailed on 4/9/2021 for reference). However, none of the references disclose the stretcher assembly comprising a top plate having a piston hole which slidably receives the piston and a pair of frame arms extending from the top plate on either side of the piston hole in the manner as claimed. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified any of the references outlined above to obtain the claimed invention without the use of improper hindsight drawn from Applicant’s own disclosure as motivation. 
Specifically regarding Claims 10 and 15, Lucas discloses several features of the claimed inventions (see Final Rejection mailed on 4/9/2021 for reference) including an object detector (80; Figure 3) connected to a controller to detect an object (98; Figure 10) received within the expanded band (96) at a second position (Figures 6a-6b).
However, specifically pertaining to Claim 10, Lucas does not disclose the at least two stretcher fingers (66, 74; Figure 6b) are movable vertically and away from 
Further specifically regarding Claim 15, Lucas does not disclose the pair of stretcher arms (64, 70; Figures 6a-6b) move the elastomeric band vertically through the housing opening and expand the elastomeric band to create an expanded elastomeric band outside the housing, wherein the expanded elastomeric band is configured to receive an object in a horizontal direction when outside of the housing.
Neither of these features are explicitly disclosed by Lucas and further neither of the stretcher arms (64, 70) or stretcher fingers (66, 74) are structurally arranged or configured to manipulate the band in such a manner. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the machine/system of Lucas to obtain the claimed invention without the use of improper hindsight drawn from Applicant’s own disclosure as motivation to do so, and even further, such a modification would have readily required significant structural changes to the machine/system of Lucas and therefore one of ordinary skill in the art at the time the invention was effectively filed would not have been readily motivated to modify Lucas to obtain the claimed invention. 
Even further attention can be brought to teachings of references Konstantin (US Patent 3,974,628-newly cited) and Smith (US Patent 4,102,728-newly cited). Both Konstantin and Smith teach a form of banding machine where bands are formed from tubes and placed on an object outside of a form of housing or sub-housing (see Figure Konstantin which shows the object on a conveyor outside of a form of housing and see Figure 4 of Smith which shows a sub housing in which the band is conveyed therefrom). However, neither reference disclose all the features of the claimed inventions of Claims 10 and 15 including stretcher arms or fingers that move vertically from a housing such that the band is positioned outside the housing and configured to receive an object in a horizontal direction. Neither machine/system of Konstantin or Smith is capable of performing such functions. 
Therefore, it can be concluded that the claimed inventions of Claims 1, 10 and 15 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/19/2022